225 F.2d 679
Ramon MIRABAL CARRION et al., Defendants, Appellants,v.UNITED STATES of America, Appellee.
No. 4990.
United States Court of Appeals First Circuit.
September 9, 1955.

Ramon Humberto Vargas, Marcos A. Ramirez, Manuel Cruz Horta, San Juan, Puerto Rico, and Jose M. Ramos Barroso, Bayamon, Puerto Rico, on the brief, for appellants.
Ruben Rodriguez Antongiorgi, U. S. Atty., San Juan, Puerto Rico, and Philip T. White, Atty., Department of Justice, Washington, D. C., on the brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
These three appellants, with numerous other persons, are awaiting trial in the United States District Court for the District of Puerto Rico, under an indictment charging conspiracy to commit various offenses against the United States prohibited by § 2 of the Smith Act, 54 Stat. 671, 18 U.S.C.A. § 2385.


2
Bail was originally fixed by the United States Commissioner at $28,000 in the case of Juan Santos Rivera, and at $25,000 in the cases of the other two appellants herein. Upon motion for reduction of bail, filed October 29, 1954, the District Court, after hearing, lowered the amount of bail to $15,000 in the cases of appellants Juan Santos Rivera and Ramon Mirabal Carrion, and to $12,000 in the case of appellant Jorge W. Maysonet Hernandez.


3
A motion for further reduction of bail was filed November 19, 1954, which motion was denied by the Court, after hearing, on November 23, 1954. No appeal was taken from this order of denial, though it was immediately appealable as a "final decision", according to the ruling in Stack v. Boyle, 1951, 342 U.S. 1, 6, 72 S.Ct. 1, 96 L.Ed. 3.


4
Subsequently, on March 17, 1955, a new motion for further reduction of bail was filed by these appellants. This motion the District Court denied on March 25, 1955, after hearing. Appellants have taken this appeal from the said order of denial.


5
We shall assume that the order of March 25, 1955, is now appealable, notwithstanding the failure of appellants to take a timely appeal (or indeed any appeal) from the earlier order of the District Court on November 23, 1954, denying a similar motion for further reduction of bail. Cf. Ekberg v. United States, 1 Cir., 1948, 167 F.2d 380, 384.


6
From the record before us we are unable to conclude that the refusal of the District Court to make a second reduction of bail, below the amounts fixed in response to the motion of October 29, 1954, constituted an abuse of discretion. Nor are we satisfied that the District Court, in fixing bail at the amounts presently required, was guided to that determination by the application of any erroneous standard.


7
Accordingly, the order of the District Court is affirmed.